Citation Nr: 0839902	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for duodenal ulcers.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

3.  Entitlement to service connection for arterial blockage.

4.  Entitlement to an increased rating for residuals, status 
post right thumb infection with osteomyelitis and deformity, 
currently rated as 10 percent disabling.

5.  Entitlement to a separate evaluation for scar of the 
right thumb


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to January 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The entitlement to a separate evaluation for scar of the 
right thumb is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Duodenal ulcers were not manifest in service or within 
one year from service and are note related to the service 
connected gout.

2.  The veteran does not have a current diagnosis of duodenal 
ulcers.

3.  Service connection for hypertension was denied by the RO 
in a decision of October 2002.  The veteran was informed of 
the decision and he did not appeal.

4.  The evidence submitted since the October 2002 rating 
decision which denied service connection for hypertension, is 
cumulative.

5.  There is no evidence of active osteomyelitis infection in 
the past 5 years or of discharge sinus.

6.  Arterial blockage was not manifest during service or 
within a year of separation and is not otherwise related to 
service.

7.  Arterial blockage is unrelated to hypertension.


CONCLUSIONS OF LAW

1.  Duodenal ulcers were not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  Duodenal ulcers are not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2008).

3.  Arterial blockage was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

4.  Arterial blockage is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2008).

5.  The October 2002 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 
7105(c)(West 2002).

6.  Evidence received since the October 2002 rating decision 
is not new and material and the claim for service connection 
for hypertension is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

7.  The criteria for a rating in excess of 10 percent for 
residuals, status post right thumb infection with 
osteomyelitis and deformity have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.71a Diagnostic 
Code 5000 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In VCAA letters of March 2004 and 
October 2007 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating , and as to establishing service 
connection on a secondary basis, was not provided until 
October 2007 after the RO's decision.  However, the Board 
notes that the appellant was provided notice and allowed the 
opportunity to submit additional evidence.  Furthermore, the 
Board notes that the claim is being denied; therefore, 
despite the timing error, there has been fundamental 
fairness.  

In regards to the application to reopen the claim for service 
connection for hypertension, the Board notes that notice was 
not provided until after the initial rating decision.  
However, the veteran was provided notice and afforded an 
opportunity to submit additional evidence.  Subsequently, the 
claim was readjudicated in a Supplemental Statement of the 
Case of February 2008.  Therefore, the Board finds that the 
essential fairness of the adjudicatory process has not been 
affected.

In regards to the increased rating claim, the Board notes 
that in an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issue on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of September 2005, the appellant was provided with all 
of the relevant Diagnostic Codes in his case.  Furthermore, 
in a letter of October 2007 he was provided with examples of 
the medical and lay evidence he may submit to substantiate 
his case.  Subsequent to the SOC and the October 2007 letter 
the appellant's claim was readjudicated in an SSOC of 
February 2008.  Therefore, the appellant was afforded the 
required due process.  Furthermore, the Board notes that the 
symptoms required to meet the criteria for increased 
evaluations in the veteran's case, are symptoms that a 
reasonable person with his disability would know to report.  
Moreover, VA outpatient treatment records and examination 
reports note the veteran reporting symptoms associated with 
the disability.  The veteran was provided with the notice and 
was given the opportunity to submit additional evidence, he 
was provided time to submit the same and he was afforded 
subsequent due process.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded a VA examination.  The 
Board notes that in February 2004 the veteran stated he was 
treated for ulcers and arterial blockage at Mercy Hospital 
and provided a release of information form for records to be 
obtained.  The RO did not request the records before the 
expiration of the release and, subsequently, in October 2007 
the RO sent the veteran a letter asking him to provide new 
release forms in order to request the treatment records from 
Mercy Hospital.  The veteran did not reply to this request.  
The RO complied with its duty to assist by informing the 
veteran he needed to submit new release forms.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).



Legal Criteria and Analysis

        A. Service connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Duodenal ulcers and cardiovascular disease shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

Initially, the Board notes the appellant does not assert that 
his claimed duodenal ulcers, hypertension and arterial 
blockage are a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application 
in this matter.

The veteran is claiming service connection for duodenal 
ulcers and arterial blockage.  After a careful review of the 
evidence of record, the Board finds that the evidence is 
against a finding of service connection for duodenal ulcers 
and arterial blockage.  There is no evidence of duodenal 
ulcers or arterial blockage in service or within a year from 
service.  Furthermore, the Board notes that in order for 
service connection to be granted for a claimed disability, 
there must be evidence of the current existence of such 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Service medical records show that in a Report of Medical 
History of July 1979 the veteran reported problems with 
frequent indigestion and pain or pressure in his chest.  He 
denied any palpitation or pounding heart, heart trouble and 
high or low blood pressure.  The physician's notes state that 
the veteran experienced chest pain rarely and that the 
indigestion was a "mistake."  A physical of January 1984 
done for purposes of transferring the veteran to the Fleet 
Reserve shows the veteran's abdomen, viscera, vascular system 
and heart as normal.  Blood pressure was 116/94 and 116/88 on 
repeat testing.  There was an assessment to rule out 
hypertension.  Following service the VA treatment records do 
not reveal a diagnosis of duodenal ulcers.  X-ray findings of 
May 2002 note an impression of elongated calcified aorta 
suggestive of systemic hypertension.  

The Board notes that the veteran stated in February 2004 that 
he was treated for ulcers and arterial blockage at Mercy 
Hospital and provided a release of information form for 
records to be obtained.  The RO did not request the records 
before the expiration of the release and subsequently in 
October 2007 the RO sent the veteran a letter asking him to 
provide new release forms in order to request the treatment 
records from Mercy Hospital.  The veteran did not reply to 
this request.  

In regards to the claim for service connection for duodenal 
ulcers, as previously noted, service connection requires 
evidence of a current disability.  Without competent evidence 
of a current disability due to duodenal ulcers service 
connection must be denied.  38 C.F.R. § 3.303; Brammer, 3 
Vet. App. 223.  The veteran has alleged that his duodenal 
ulcers are due to his prolonged use of medication for his 
service connected gouty arthritis.  However, in the present 
case there is no competent evidence of duodenal ulcers.  One 
of the basic requirements for service connection is evidence 
that tends to show a presently existing disability.  The 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability....In the absence of 
proof of a present disability there can be no valid claim."  
Brammer, supra.  Service connection for duodenal ulcers is 
denied as there is no competent evidence of a current 
disability or disease or injury residuals.

The Board notes that while service medical records of July 
1979 show that the veteran noted frequent indigestion, the 
examining physician noted that it had been a "mistake."  
Therefore, the Board finds that there is no competent 
evidence of symptoms consistent with duodenal ulcer in 
service.  

In regards to the arterial blockage, the Board notes that VA 
outpatient x-ray findings of May 2002 note an impression of 
elongated calcified aorta suggestive of systemic 
hypertension.  While it is not clear from the record whether 
the basis of the veteran's claim for service connection for 
arterial blockage are the findings of this x-ray even when 
construing the evidence liberally in the veteran's favor and 
finding that this is a diagnosis of arterial blockage, 
service connection cannot be established.  Here, there is no 
proof of arterial blockage during service or within one year 
of separation.  In fact, the separation examination disclosed 
that the vascular system and heart were normal at separation.  
While a Report of Medical History of July 1979 noted the 
veteran complained of chest pain, there was no disease 
process diagnosed associated with the same.  Furthermore, 
there is no proof of arterial blockage within one year of 
separation.  Rather, the only records suggestive of a 
diagnosis of arterial blockage are dated in 2002.  Nothing in 
the record establishes the onset of arterial blockage to have 
developed within a year of service.  

The Board further notes that the veteran is claiming that his 
arterial blockage is due to his hypertension.  However, 
service connection for hypertension has not been established 
and as will be discussed below, the veteran's request to 
reopen the claim for service connection for hypertension is 
being denied.  Consequently, service connection on a 
secondary basis as due to hypertension cannot be granted.  

The only evidence in support of the veteran's claims are his 
own contentions.  However, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Consequently, his statements regarding the 
claimed conditions are insufficient to establish a current 
diagnosis of a disease or injury or a nexus to service.  The 
Board notes that under certain circumstances lay statements 
may, however, serve to support a claim for service connection 
by supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board does 
not believe that duodenal ulcers and arterial blockage are 
subject to lay diagnosis.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning that he has ulcers and arterial blockage in the 
absence of specialized training.  

In sum, there is no evidence of duodenal ulcers or arterial 
blockage in service or within a year from service.  
Furthermore, there is no current evidence of duodenal ulcers; 
no competent evidence of a nexus between arterial blockage 
and service; and there is no competent evidence that arterial 
blockage is due to a service connected disability.  The Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for ulcers and arterial blockage.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

B.  New and Material

Service connection for hypertension was denied by the RO in 
October 2002.  The RO denied service connection for 
hypertension as there was no evidence of record showing 
hypertension in-service, and while post service medical 
records did show treatment for hypertension, it was not shown 
that there was a nexus to service or that it manifested to a 
compensable degree within one year from service.  The 
appellant was notified of that decision.  No appeal was filed 
and that decision became final.  When the RO has disallowed a 
claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in 
February 2004.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

At the time of the prior decision the evidence included 
service medical records including a Report of Medical history 
of July 1979 showing the veteran complained of chest pains; a 
physical of January 1984 which shows the veteran's abdomen, 
viscera, vascular system and heart as normal, blood pressure 
readings of 116/94 and 116/88, and an assessment to rule out 
hypertension; VA outpatient treatment records; private 
medical treatment records showing treatment for hypertension; 
and VA examination reports of January 1998 and May 2002.  In 
May 2002 the examiner noted a diagnosis of essential 
hypertension; x-rays showed an elongated calcified aorta 
suggestive of systemic hypertension.  

Added to the records since the January 1998 decision are two 
VA examination reports regarding the veteran's right thumb.  
Added also are duplicate copies of the May 2002 x-ray 
findings.  No additional evidence regarding hypertension has 
been submitted.  As previously noted, in February 2004 the 
veteran stated that he had been treated at Mercy Hospital and 
submitted a release of information form in order for the RO 
to obtain the treatment records.  The RO did not request the 
records prior to the expiration of the release.  In October 
2007 the RO sent the veteran a letter with a new release form 
and requested that he submit the form in order to obtain the 
records from Mercy Hospital.  The veteran did not reply to 
this request.  

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  The only evidence submitted since the 
final decision of October 2002 is a duplicate copy of the 
veteran's x-rays of May 2002.  However, this evidence had 
been considered in the last final decision and is therefore 
cumulative.  Similarly, the veteran's own assertions are 
cumulative of his initial claim.  The recent evidentiary 
submissions do not tend to establish an unestablished fact as 
it does not show that hypertension was incurred in service or 
within a year form service or that it is otherwise related to 
service.  None of the evidentiary defects present at the time 
of the previous decision have been resolved. Therefore, the 
claim is not reopened.  There is no doubt to be resolved.  
See Gilbert supra.

The Board notes that a claim for service connection for non-
cardiac chest pain was denied in a rating decision of January 
1998 and again in December 2002 pursuant to a de novo review 
under the VCAA.  Neither decision was appealed.  However, 
these decisions are not the basis of the finality findings 
regarding the issue of service connection for hypertension as 
the veteran's initial claim regarding the chest pain was for 
muscle spasm.  As the initial claim for chest pain was not 
for a cardiac condition, those decisions are not considered 
final prior decisions in regards to the issue at hand.

	C.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2008).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).


At the outset, the Board notes that it has considered whether 
a staged rating is warranted for residuals of a right thumb 
infection and has determined that a uniform rating is 
warranted.  

A VA examination report shows that the veteran reported 
complaints of deformity of the soft tissue of the distal 
phalanx and tingling sensation when holding boxes.  Physical 
examination revealed deformity of the soft tissue of the 
lateral aspect of the distal phalanx of the right thumb.  
Sensations were intact.  The function of the thumb was 
alright, with no ulceration, or inflammation.  There was some 
tenderness.  He was diagnosed with felon of the right thumb 
with osteomyelitis of the distal phalanx, treated surgically 
and left disfiguring scar and deformity of the soft tissues 
on the lateral aspect of the distal phalanx of the right 
thumb.  

A VA examination report of December 2006 notes the veteran is 
right handed.  It was noted he reported he tends to avoid 
using his right hand due to the numbness in the distal thumb 
soft tissue and hypersensitivity of the thumb.  He also 
avoids using the thumb when he shakes hands and when he 
writes.  He denied any locking of the joint of the 
interphalangeal or metacarpophalangeal joint of the thumb.  
Physical examination revealed an obvious medial deformity of 
the right thumb with bulging soft tissue.  There was mild 
tenderness and hypersensitivity to monofilament testing over 
the medial tissues.  Swelling was firm to the touch.  
Strength against resistance was 5/5 on extension and flexion 
of the thumb.  He was sensitive to adduction against 
resistance because of pressure on the soft tissues.  The 
thumb basal joint palmar adduction is to contact bilaterally 
and abduction is 0 to 45 degrees bilaterally.  Radial 
adduction is to contact bilaterally and 0 to 60 degrees 
abduction bilaterally.  Interphalangeal extension was 0 to 10 
degrees bilaterally and interphalangeal flexion was to 80 
degrees bilaterally.  Thumb metacarpophalangeal 
hyperextension was to 10 degrees bilaterally and thumb 
metacarpophalangeal flexion was to 55 degrees bilaterally.  
He was able to easily oppose the thumb to the index finger, 
middle finger, ring finger and little finger, although the 
speed of opposition is greater on the left hand.  There is no 
ankylosis of any of the thumb joints.  There is no further 
decrease in range of motion, endurance or fatigability with 
repetitive movements.  Diagnosis was status post thumb 
infection with an osteomyelitis of the bone with residual 
swelling and deformity and limitation of function.  X-rays 
showed no evidence of acute osseous injury; contour 
abnormality involving the tuft of the thumb which is likely 
secondary to the patient's given history of remote 
osteomyelitis; no evidence of active osteomyelitis; well-
maintained joint spaces; and grossly unremarkable soft 
tissues.  

The veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5000, for 
osteomyelitis, acute, subacute, or chronic.

Under Diagnostic Code 5000, a 10 percent evaluation is 
assigned for inactive osteomyelitis following repeated 
episodes without evidence of active infection in the past 5 
years.  A 20 percent evaluation is assigned for osteomyelitis 
with discharging sinus or other evidence of active infection 
within the past 5 years.  A 30 percent evaluation is assigned 
for osteomyelitis with definite involucrum or sequestrum, 
with or without discharging sinus.  A 60 percent evaluation 
is assigned for frequent episodes of osteomyelitis with 
constitutional symptoms.  A 100 percent evaluation is 
assigned for osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes or other continuous constitutional 
symptoms.

After a careful review of the evidence of record the Board 
finds the service-connected residuals of a right thumb 
infection do not warrant an evaluation in excess of 10 
percent.  There is no evidence of any recent activity due to 
osteomyelitis greater than inactive osteomyelitis, no 
discharging sinus or other evidence of active infection 
within the past 5 years.  Therefore, an evaluation in excess 
of 10 percent is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The Board notes that while the veteran has reported 
numbness, no neurological findings have been reported.  
Furthermore, the Board has also considered the DeLuca 
factors.  However, at the VA examination of December 2006 the 
veteran was found to be able to easily oppose the thumb to 
the index, middle, ring and little fingers, and no further 
decrease in range of motion, endurance or fatigability was 
found with repetitive movement.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b) (1).  In this 
regard, the Board finds that while the veteran has alleged 
that his residuals of a right thumb infection have interfered 
with his work, there has been no showing that the disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
in the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.


ORDER

Service connection for duodenal ulcers, to include as 
secondary to gout, is denied.

Service connection for arterial blockage, to include as 
secondary to hypertension, is denied.

An evaluation in excess of 10 percent for residuals, status 
post right thumb infection with osteomyelitis and deformity 
is denied.  

The application to reopen the claim for service connection 
for hypertension and arterial blockage is denied.


REMAND

The Board notes that service medical records of July 1982 
noted the veteran's osteomyelitis of the right thumb had 
resolved with a scar with deep furrow.  The VA examination 
report of January 1998 notes that "[t]he original incision 
apparently was vertical and then when he was seen at Balboa, 
a fish-mouth incision was done [which] got rid of the 
incision of the infection."  The March 2004 examiner noted 
that in service the veteran was diagnosed with an infection 
of the distal phalanx of the right thumb which was 
subsequently found to have osteomyelitis.  A small piece of 
the dead osteomyelitis bone was removed.  The procedure left 
a deep furrow scar underneath the nail measuring 2 cm in 
length and 0.2 cm in width and 0.3 cm depression on the palms 
aspect of the distal phalanx of the right thumb.  The VA 
examination report of December 2006 does not discuss a scar 
of the right thumb.

It appears that the veteran may have a residual scar from his 
treatment in service of the osteomyelitis of the right thumb.  
However, the most recent VA examination did not address any 
residual scars and therefore there is no adequate evidence to 
properly assess the current level of disability of the 
veteran's residual scars, if any.  Therefore, a VA 
examination is needed.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
VA scars examination to determine the 
extent of the residual scars from his 
treatment of infection and 
osteomyelitis of the right thumb in 
service.  Upon examination and review 
of the entire claims folder, the 
examiner should identify all scars 
associated with the treatment for the 
right thumb infection and 
osteomyelitis.  The examiner should 
indicate the measurement and location 
of all such scars.  Any limitation of 
function caused by the scars should be 
identified.  The examiner should also 
note whether any scar is unstable or 
painful on examination, or whether 
there is underlying soft tissue damage.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


